Case 0:20-cv-62215-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-62215-RAR

  CARLOS BRITO,

         Plaintiff,

  v.

  FLANIGAN’S ENTERPRISES, INC., et al.,

        Defendants.
  ___________________________/

                               ORDER ON NOTICE OF SETTLEMENT

         THIS CAUSE comes before the Court upon Plaintiff’s Notice of Settlement [ECF No.

   27], filed on February 23, 2021, indicating that the parties have reached an agreement resolving

   this matter. The Court having carefully reviewed the file, and being otherwise advised, it is

         ORDERED AND ADJUDGED that the above-styled action shall remain administratively

  CLOSED without prejudice to the parties to file a stipulation of dismissal within sixty (60) days

  of the date of this Order.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of February, 2021.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
